United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
TENNESSEE VALLEY AUTHORITY, FOSSIL
OPERATIONS, ALLEN FOSSIL PLANT,
Chattanooga, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-731
Issued: October 11, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 25, 2011 appellant filed a timely appeal from a September 30, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied a schedule
award for hearing loss. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he had a ratable
hearing loss, causally related to factors of his federal employment, entitling him to a schedule
award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 28, 2010 appellant, then a 55-year-old shift operations supervisor, filed an
occupational disease claim (Form CA-2) alleging that he sustained tinnitus in both ears due to his
exposure to high noise levels in the performance of duty.
By letter dated July 9, 2010, OWCP advised appellant of the evidence needed to establish
his claim and requested his employment history, date of last exposure to hazardous noise at
work, all previous ear or hearing problems and related medical records and audiograms. It
allotted 30 days for him to submit additional evidence.
Subsequently, appellant submitted evidence demonstrating that he was employed as a
shift operations supervisor at the employing establishment from June 18, 1995 to his retirement
on June 2, 2010 and that he was exposed to noise from various sources during that period. In
addition, he submitted a series of audiometric results from testing through the hearing
conservation program at the employing establishment for the period between 1995 and 2010.
In a February 28, 2007 medical report, Dr. William H. Light, a Board-certified internist,
diagnosed tinnitus.
In an April 13, 2007 medical report, Dr. Neal S. Beckford, a Board-certified
otolaryngologist, diagnosed persistent tinnitus, probably secondary to noise exposure. He
indicated that appellant had a high-frequency sensorineural hearing loss at 4,000 hertz (Hz) that
was symmetric and mild in severity.
In a November 6, 2008 medical report, Dr. Arthur Tyehimba, an otolaryngologist,
diagnosed asymmetrical sensorineural hearing loss. He indicated that appellant’s tinnitus
matched out at 8,000 Hz suggesting a high-frequency source.
Appellant submitted a negative computed tomography (CT) scan of the temporal bone
dated November 17, 2008.
In a November 21, 2008 medical report, Dr. Kendrick K. Henderson, a Board-certified
internist and neurologist, diagnosed tinnitus and unspecified. He indicated that the CT scans of
appellant’s face and sinuses were essentially negative and recommended a magnetic resonance
imaging (MRI) scan of his brain in order to rule out an enhancing acoustic tumor. A
November 24, 2008 brain MRI scan was negative.
In a December 12, 2008 progress report, Dr. Henderson reiterated his diagnosis. He
reported that appellant’s workup was negative and indicated that the etiology was unknown.
In a December 19, 2008 medical report, Dr. Kerry L. Milligan, a Board-certified internist,
diagnosed tinnitus.
In a May 8, 2009 medical report, Dr. Paul F. Shea, a Board-certified otolaryngologist,
diagnosed tinnitus and discussed a possible Xylocaine perfusion procedure. He reported that
appellant had normal hearing bilaterally.

2

On June 15, 2009 Dr. Shea diagnosed tinnitus in the left ear and performed a perfusion
with intravenous Xylocaine/dexamethasone procedure.
In a September 1, 2009 postoperative report, Dr. Shea reported no subjective change in
appellant’s tinnitus as the procedure did not provide any significant relief.
OWCP referred appellant to Dr. Chester Allen Ruleman, Jr., a Board-certified
otolaryngologist, for a second opinion examination with a statement of accepted facts. In a
September 16, 2010 medical report, Dr. Ruleman diagnosed bilateral sensorineural hearing loss
and tinnitus, causally related to his occupational exposure to noise. He indicated that cervical
spine degenerative disease can increase tinnitus and opined that appellant’s tinnitus was
principally secondary to sensorineural hearing loss. Air-conduction hearing thresholds at 500,
1,000, 2,000 and 3,000 Hz were 15, 15, 30 and 40 decibels respectively on the right and 10, 15,
25 and 35 decibels respectively on the left. Dr. Ruleman reported that appellant had zero percent
left ear, right ear and binaural hearing loss and did not recommend hearing aids.
On September 29, 2010 OWCP’s district medical adviser reviewed Dr. Ruleman’s report
and the audiometric test of September 15, 2010. He concluded that, in accordance with the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides), appellant had no ratable hearing loss and noted that his tinnitus
did not warrant a schedule award in absence of a ratable hearing loss.
By decision dated September 30, 2010, OWCP accepted appellant’s claim for a hearing
loss and denied his schedule award claim finding that his hearing loss was not severe enough to
be considered ratable. It further found that he would not benefit from hearing aids.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides
(6th ed. 2009), has been adopted by OWCP for evaluating schedule losses and the Board has
concurred in such adoption.3
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged. Then, the fence of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in

2

5 U.S.C. §§ 8101-8193.

3

See R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52 ECAB 143 (2000).

3

the ability to hear everyday speech under everyday conditions.4 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss. The Board has concurred in OWCP’s adoption
of this standard for evaluating hearing loss.5
Regarding tinnitus, the A.M.A., Guides provide that “tinnitus is not a disease but rather a
symptom that may be the result of disease or injury.”6 The A.M.A., Guides state that “if tinnitus
interferes with [Activities of Daily Living (ADLs)], including sleep, reading (and other tasks
requiring concentration), enjoyment of quiet recreation, and emotional well-being, up to five
percent may be added to a measurable binaural hearing impairment.”7
ANALYSIS
According to the audiometry obtained on September 15, 2010 for Dr. Ruleman, the
Board-certified otolaryngologist and OWCP second opinion physician, appellant’s hearing
thresholds were 15, 15, 30 and 40 decibels on the right and 10, 15, 25 and 35 decibels on the left.
These total 100 and 85 decibels, respectively, for averages of 25 and 21.25 decibels. Because
these averages are equal to or below the fence of 25 decibels, appellant is deemed to have no
impairment in his ability to hear everyday sounds under everyday listening conditions.8 This
does not mean he has no hearing loss. It means that the extent or degree of loss is not sufficient
to show a practical impairment in hearing according to the A.M.A., Guides. The A.M.A., Guides
sets a threshold for impairment and appellant’s occupational hearing loss did not cross that
threshold. Thus, appellant’s hearing loss was not ratable. For this reason, the Board finds that
OWCP properly denied a schedule award for appellant’s nonratable hearing loss.
The Board further finds that OWCP properly denied a schedule award for tinnitus.9
FECA does not list tinnitus in the schedule of eligible members, organs or functions of the body
therefore no claimant may receive a schedule award for tinnitus, at least not directly. Hearing
loss is a covered function of the body, so if tinnitus contributes to a ratable loss of hearing, a
claimant’s schedule award will reflect that contribution. The A.M.A., Guides provide that if
tinnitus interferes with ADLs up to five percent may be added to a measurable binaural hearing
impairment.10 The Board has repeatedly held, however, that there is no basis for paying a
4

See A.M.A., Guides 250.

5

See E.S., 59 ECAB 249 (2007); Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying
prior decision), Docket No. 01-1570 (issued August 13, 2002).
6

See A.M.A., Guides 249.

7

Id. See also Robert E. Cullison, 55 ECAB 570 (2004); R.H., Docket No. 10-2139 (issued July 13, 2011).

8

See L.F., Docket No. 10-2115 (issued June 3, 2011).

9

Id.

10

See A.M.A., Guides 249. See also supra note 7.

4

schedule award for a condition such as tinnitus unless the evidence establishes that the condition
caused or contributed to a ratable hearing loss.11 Although appellant submitted medical evidence
that provided a firm diagnosis of tinnitus, as his hearing loss is not ratable, the Board will affirm
OWCP’s September 30, 2010 decision finding that he was not entitled to a schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant does not have a ratable hearing loss and is therefore not
entitled to a schedule award for tinnitus.
ORDER
IT IS HEREBY ORDERED THAT the September 30, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 11, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

See Richard Larry Enders, 48 ECAB 184 (1996).

5

